Exhibit 10.1(d)



ExpressJet Holdings, Inc.
XJT Holdings, Inc.
ExpressJet Airlines, Inc.
Attn.: Frederick S. Cromer
Chief Financial Officer
1600 Smith Street, HQSC
Houston, TX 77002



            Fourth Amendment to the Capacity Purchase Agreement



Ladies and Gentlemen:



            As you are aware, ExpressJet Holdings, Inc., XJT Holdings, Inc. and
ExpressJet Airlines, Inc. (collectively, “Contractor”) and Continental Airlines,
Inc. (“Continental”), are each parties to an Amended and Restated Capacity
Purchase Agreement dated as of April 17, 2002, as amended by the first, second
and third amendments thereto, dated March 27, 2003, December 9, 2003, and
September 28, 2004, respectively (as so amended, the “CPA”).  This Fourth
Amendment to the CPA is dated March 11, 2005 but shall be effective January 1,
2005.



      Continental and Contractor each desire to amend the CPA as follows:



1.   Article 1 of the CPA is hereby amended by replacing the definition of
“Prevailing Margin” set forth in Exhibit A so as to read in its entirety as
follows:



“Prevailing Margin– means, for any Performance Period, the decimal fraction (in
any event not less than zero) equal to (i) Contractor's earnings before
interest, taxes and extraordinary items derived from the Scheduled Flights and
Charter Flying (as determined by the separate books maintained by Contractor for
Regional Airline Services pursuant to Section 3.05(a)), divided by (ii)
Contractor's aggregate revenues allocable to Scheduled Flights and Charter
Flying, in each of clauses (i) and (ii) above as reflected on the books and
records of Contractor after giving effect to the provisions of Section 3.06(b),
except for any reconciliation pursuant to Paragraph B(9)(d) of Schedule 3. In
making the calculation described in clause (i) of the immediately preceding
sentence, (a) Excluded Revenues shall be excluded from the revenues of
Contractor and (b) Excluded Costs shall be excluded from the expenses of
Contractor. In making the calculation described in clause (ii) of this
definition, Excluded Revenue shall be excluded from the revenues of Contractor.”

--------------------------------------------------------------------------------




2.   Article 1 of the CPA is hereby amended by replacing the definition of
“Excluded Costs” set forth in Exhibit A so as to read in its entirety as
follows:



“Excluded Costs– means, for any Performance Period, (i) all costs allocable to
Scheduled Flights cancelled during such period as a result of strikes and other
labor actions, disputes or interruptions, and other costs incurred during such
period outside of the ordinary course of business in connection with such
events, (ii) all costs allocable to Scheduled Flights cancelled during such
period as a result of an event constituting Cause, and other costs incurred
during such period outside of the ordinary course of business in connection with
such event, (iii) costs of litigation and threatened litigation (including
investigations, attorneys fees, adverse judgments and settlements not covered by
insurance) incurred during such period to the extent that the total of all such
costs exceeds an annual threshold equal to [Omitted and filed separately with
the SEC under a request for confidential treatment] % of Contractor’s expenses
associated with Regional Airline Services implicit in Section 3.02 for such
year, (iv) adjustments resulting from the physical inventory loss of any of
Contractor’s spare parts inventory, (including but not limited to any spare
engines, rotable parts, repairable parts and expendable parts) (“Spare Parts
Inventory”) that deviate from Contractor’s historical practice, (v) expenses
associated with any accounting write-ups or write-downs of any of Contractor’s
Spare Parts Inventory as a result of any business practice or decision in
respect of Contractor’s Spare Parts Inventory that deviates from Contractor’s
historical practice, (vi) other expenses incurred during such period that do not
comprise a portion of the Block Hour Rates reflected in Schedule 3 and are not
reasonable and customary in the industry, or were not otherwise approved in
advance by Continental (it being understood that the expenses reimbursed
pursuant to reconciliation provisions of Schedule 3 constitute expenses that
comprise a portion of the Block Hour Rates reflected in Schedule 3), and, (vii)
labor costs (including all wages, salaries, profit sharing and other benefits to
all Contractor officers and other employees, including contract employees)
incurred in such period in excess of the sum of (a) those for which Contractor
is entitled to reimbursement pursuant to the Block Hour Rates then in effect,
plus (b) the amounts resulting from the labor cost reconciliation provisions of
Schedule 3,  but only to the extent that excluding such excess results in a
Prevailing Margin equal to or less than the Margin Floor prior to any
reconciliation pursuant to Paragraph B(9)(d) of Schedule 3.”



3.   Article 1 of the CPA is hereby amended by deleting the definition of
“Deemed Costs” in Exhibit A, and by adding thereto the following definitions:



“Accrual– means, (a) incurred and estimated liabilities that Contractor has
accrued but not yet realized and (b) unestimated liabilities actually realized
by Contractor for which no accrual had been made, and in both (a) and (b) the
liabilities relate to a Transaction or Year-End Target.  Accrual excludes those
liabilities that relate to expenses cited within Schedule 3 sections (B)(2),
(B)(3), (B)(8), (B)(9)(a), (B)(9)(g) and (B)(9)(h) as well as fees associated
with outside legal counsel.” 

--------------------------------------------------------------------------------




  “Margin Cap – means, for any Performance Period, a Prevailing Margin equal to
10.0%.”



“Margin Floor – means, for any Performance Period, a Prevailing Margin equal to
8.5%.”



“Eligible Performance Period– means, a Performance Period for which Contractor’s
Prevailing Margin is less than the Margin Cap and greater than the Margin
Floor.”



“Preceding Performance Period– means, the Performance Period immediately
preceding an Eligible Performance Period.”



“Transaction- means, any item included within the accounts set forth in Appendix
26 that is not a Year-End Target.  Continental and Contractor agree that any
changes from current accounting practices that affect Appendix 26 shall be
communicated in writing to Continental and Appendix 26 shall be modified
accordingly from time to time.”



“Year-End Target– means, an estimate included within the accounts set forth in
Appendix 26 for which the actual cost realized is only known in the first
Performance Period after each fiscal year.  Continental and Contractor agree
that any changes from current accounting practices that affect Appendix 26 shall
be communicated in writing to Continental and Appendix 26 shall be modified
accordingly from time to time.”



4.   Paragraph B(9)(d) of Schedule 3 is hereby amended by deleting such
subparagraph in its entirety and replacing it with the following:



“d.        At any time that Contractor or Continental reasonably believes that
the Prevailing Margin for the current or next Performance Period will be greater
than the Margin Cap for such Performance Period or less than the Margin Floor
for such Performance Period, then Continental and Contractor will meet and will
adjust the Base Compensation for such Performance Period; provided that in no
event will such calculation reduce the Base Compensation below an amount
necessary so as to achieve a Prevailing Margin for such Performance Period equal
to the Margin Cap for such Performance Period or increase Base Compensation
above an amount  necessary so as to achieve a Prevailing Margin for such
Performance Period equal to the Margin Floor for such Performance Period.  At
the end of each Performance Period in respect of which adjustments were in
effect, a calculation shall be made by Contractor not later than the sixth
Business Day of the immediately succeeding month to calculate the Prevailing
Margin for the previous Performance Period.  For adjustments made as a result of
a Prevailing Margin expected to exceed the Margin Cap: (i) if the actual
resulting Prevailing Margin for such Performance Period was greater than the
Margin Cap for such Performance Period, then the Base Compensation for such
Performance Period will be further decreased to the extent required to lower the
actual Prevailing Margin for such Performance Period to the Margin Cap for such
Performance Period and Contractor shall make a payment to Continental in an
amount equal to such reduction in Base Compensation within five Business Days

--------------------------------------------------------------------------------


of such calculation and (ii) if the actual resulting Prevailing Margin for such
Performance Period was less than the Margin Cap for such Performance Period,
then the Base Compensation for such Performance Period will be increased (but
only up to the Base Compensation in effect prior to its adjustment pursuant to
the first sentence of this Paragraph B(9)(d) of Schedule 3) to the extent
required to raise the actual Prevailing Margin for such Performance Period to
the Margin Cap for such Performance Period and Continental shall make a payment
to Contractor in an amount equal to such increase in Base Compensation within
five Business Days of such calculation.  For adjustments made as a result of a
Prevailing Margin expected to be less than the Margin Floor: (i) if the actual
resulting Prevailing Margin for such Performance Period was less than the Margin
Floor for such Performance Period, then the Base Compensation for such
Performance Period will be further increased to the extent required to raise the
actual Prevailing Margin for such Performance Period to the Margin Floor for
such Performance Period and Continental shall make a payment to Contractor in an
amount equal to such increase in Base Compensation within five Business Days of
such calculation and (ii) if the Prevailing Margin for such Performance Period
was greater than the Margin Floor for such Performance Period, then the Base
Compensation for such Performance Period will be decreased (but only down to the
Base Compensation in effect prior to its adjustment pursuant to the first
sentence of this Paragraph B(9)(d) of Schedule 3) to the extent required to
lower the actual Prevailing Margin for such Performance Period to the Margin
Floor for such Performance Period and Contractor shall make a payment to
Continental in an amount equal to such reduction in Base Compensation within
five Business Days of such calculation.”



5.   Schedule 3 of the CPA is hereby amended by adding the following thereto as
Paragraph B(9)(i):



“i.   Subsequent to an Eligible Performance Period, in respect of any one or
more of Contractor’s costs that do not constitute Excluded Costs, if Contractor
has in place any Accruals at the end of the Preceding Performance Period then in
the Performance Period following such Eligible Performance Period, Contractor
will reconcile the Accruals, other than those related to a Year-End Target, in
place at the end of the Preceding Performance Period for differences between (1)
the actual cost realized plus any associated Accrual during the Eligible
Performance Period and (2) the associated Accrual in place at the end of the
Preceding Performance Period.  If the absolute difference between (1) the actual
cost realized plus any associated Accrual during the Eligible Performance Period
and (2) the associated Accrual in place at the end of the Preceding Performance
Period is greater than $[Omitted and filed separately with the SEC under a
request for confidential treatment], then the following reconciliation will
occur:

--------------------------------------------------------------------------------




a)   If (1) the Accrual in place at the end of the Preceding Performance Period
is greater than (2) the associated actual cost realized plus any associated
Accrual during the Eligible Performance Period and the Accrual relates to any
Performance Period prior to the Eligible Performance Period in which the
Prevailing Margin exceeded the Margin Cap, prior to any reconciliation pursuant
to Paragraph B(9)(d) of Schedule 3, then Contractor will pay Continental an
amount equal to the difference between (1) and (2) divided by the Cost
Difference set forth in Appendix 23.



b)   If (1) the actual cost realized plus any associated Accrual during the
Eligible Performance Period is greater than (2) the associated Accrual in place
at the end of the Preceding Performance Period and the Accrual relates to any
Performance Period prior to the Eligible Performance Period in which the
Prevailing Margin exceeded the Margin Cap, prior to any reconciliation pursuant
to Paragraph B(9)(d) of Schedule 3, then Continental will pay Contractor an
amount equal to the difference between (1) and (2) divided by the Cost
Difference set forth in Appendix 23.



c)   If (1) the Accrual in place at the end of the Preceding Performance Period
is greater than (2) the associated actual cost realized plus any associated
Accrual during the Eligible Performance Period and the Accrual relates to any
Performance Period prior to the Eligible Performance Period in which the
Prevailing Margin was less than the Margin Floor, prior to any reconciliation
pursuant to Paragraph B(9)(d) of Schedule 3, then Contractor will pay
Continental an amount equal to the difference between (1) and (2) divided by the
Cost Difference set forth in Appendix 23.



d)   If (1) the actual cost realized plus any associated Accrual during the
Eligible Performance Period is greater than (2) the associated Accrual in place
at the end of the Preceding Performance Period and the Accrual relates to any
Performance Period prior to the Eligible Performance Period in which the
Prevailing Margin was less than the Margin Floor, prior to any reconciliation
pursuant to Paragraph B(9)(d) of Schedule 3, then Continental will pay
Contractor an amount equal to the difference between (1) and (2) divided by the
Cost Difference set forth in Appendix 23.



e)   If the Accrual relates to any Performance Period in which the Prevailing
Margin was between the Margin Cap and the Margin Floor, prior to any
reconciliation pursuant to Paragraph B(9)(d) of Schedule 3, then no
reconciliation will occur.” 

--------------------------------------------------------------------------------


6.   Schedule 3 of the CPA is hereby amended by adding the following thereto as
Paragraph B(9)(j):



“j.   Accruals that are Year-End Targets will be reconciled in the second
Performance Period after each fiscal year.  The actual cost realized for an
applicable Year-End Target will be divided by the number of Performance Periods
the associated Year-End Target is related to and compared to the associated
Accrual made during each applicable Performance Period of the previous fiscal
year.  The reconciliation will only occur for the following scenarios:



a)   If the first Performance Period after the previous fiscal year is an
Eligible Performance Period, then for each Performance Period during the
previous fiscal year that was not an Eligible Performance Period, if (1) the
Accrual with respect to any such Performance Period is greater than (2) the
prorated portion of the actual cost realized related to the Year-End Target by
at least $[Omitted and filed separately with the SEC under a request for
confidential treatment], Contractor will pay Continental, for each Performance
Period meeting the foregoing criteria, an amount equal to the difference between
(1) and (2) divided by the Cost Difference set forth in Appendix 23.



b)   If the first Performance Period after the previous fiscal year is an
Eligible Performance Period, then for each Performance Period during the
previous fiscal year that was not an Eligible Performance Period, if (1) the
prorated portion of the actual cost realized related to the Year-End Target is
greater than (2) the Accrual with respect to any such Performance Period by at
least $[Omitted and filed separately with the SEC under a request for
confidential treatment], Continental will pay Contractor, for each Performance
Period meeting the foregoing criteria, an amount equal to the difference between
(1) and (2) divided by the Cost Difference set forth in Appendix 23.



c)   If the first Performance Period after the previous fiscal year is not an
Eligible Performance Period, then for each Performance Period during the
previous fiscal year that was an Eligible Performance Period, if (1) the Accrual
with respect to any such Performance Period is greater than (2) the prorated
portion of the actual cost realized related to the Year-End Target by at least
$[Omitted and filed separately with the SEC under a request for confidential
treatment], Continental will pay Contractor, for each Performance Period meeting
the foregoing criteria, an amount equal to the difference between (1) and (2)
divided by the Cost Difference set forth in Appendix 23.

--------------------------------------------------------------------------------




d)   If the first Performance Period after the previous fiscal year is not an
Eligible Performance Period, then for each Performance Period during the
previous fiscal year that was an Eligible Performance Period, if (1) the
prorated portion of the actual cost realized related to the Year-End Target is
greater than (2) the Accrual with respect to any such Performance Period by at
least $[Omitted and filed separately with the SEC under a request for
confidential treatment], Contractor will pay Continental, for each Performance
Period meeting the foregoing criteria, an amount equal to the difference between
(1) and (2) divided by the Cost Difference set forth in Appendix 23.”



7.   Paragraph B(9)(a)(iii) of Schedule 3 is hereby amended by deleting such
clause in its entirety and replacing it with the following:



“(iii) all employer-matching payments made by Contractor pursuant to any
Contractor 401(K) (provided that Continental shall not be required to reconcile
any such payments made by Contractor to the extent that such payments are
attributable to a change in the Contractor’s 401(K) or the Contractor’s
company-match after the periodic adjustment of base compensation as described in
Section 3.02 for the applicable year).”



8.   Paragraph B(9)(a)(ix) of Schedule 3 is hereby amended by deleting such
clause in its entirety and replacing it with the following:



“(ix) payments by Contractor to employees in respect of any profit-sharing and
on-time performance plans of Contractor (provided that Continental shall not be
required to reconcile actual profit-sharing and on-time performance expenses to
the extent that such additional expenses are attributable to a
Contractor-initiated change in target benchmarks or payment rates under such
plans after the periodic adjustment of base compensation as described in Section
3.02 for the applicable year, and provided further that reconciliation for
profit-sharing plans shall only occur after the end of each fiscal year, which
reconciliation shall be for the full fiscal year, rather than on a
month-to-month basis and provided further that reconciliation for actual costs
of Contractor associated with profit sharing plans is capped at the level
contemplated in the rates).”



9.   Paragraph B(9)(a)(xiv) of Schedule 3 is hereby amended by deleting such
clause in its entirety and replacing it with the following:



“(xiv) depreciation expense, excluding any expenditure not specifically approved
by Continental or otherwise contemplated by a capital expenditure plan agreed to
by Contractor and Continental;”

--------------------------------------------------------------------------------


10.  Paragraph B(6)(d) of Schedule 3 is hereby amended by deleting such
subparagraph in its entirety and replacing it with the following:



“d.        If (A) the actual Controllable Cancellation Rate for a particular
aircraft type is equal to or greater than .005 and (B) the product of the actual
ControllableCancellation Rate and the total number of Scheduled Flights for a
particular aircraft type in a calendar month as set forth in the Final Monthly
Schedule exceeds the product of the total number of Scheduled Flights as set
forth in the Final Monthly Schedule for such aircraft type during such calendar
month multiplied by .005 (such excess number of flights of such aircraft type
being the “Fourth Cancellation Number” for such aircraft type), then the
reconciliation for such period shall include a payment by Contractor to
Continental in an amount equal to the product of (i) the Third Incremental Cost
Rate for such aircraft type multiplied by (ii) the Fourth Cancellation Number,
multiplied by (iii) the scheduled block hours per departure for such aircraft
type for such calendar month as set forth in the Final Monthly Schedule,
multiplied by (iv) the sum of 1 and the Overfly Rate for such aircraft type for
such calendar month.”



11.  Paragraph B(8)(f) of Schedule 3 is hereby amended by deleting such
subparagraph in its entirety and replacing it with the following:



“f.         Airport Agent Volume Reconciliation.  Included in the Appendix 1
Expenses is an assumed cost associated with an assumed number of Agent Paid
Hours.  If the lower of the Staffing Model Agent Paid Hours or actual number of
Agent Paid Hours for a particular month exceeds the assumed number of Agent Paid
Hours as set forth in Appendix 21, then Continental shall pay an amount to
Contractor equal to the quotient of (a) the product of (i) the difference
between (1) the lower of such Staffing Model Agent Paid Hours or such actual
number of Agent Paid Hours during such month and (2) such assumed Agent Paid
Hours during such month, multiplied by (ii) the assumed amount payable per Agent
Paid Hour as set forth in Appendix 21, multiplied by (iii) the rate set forth in
Appendix 25 B, divided by (b) the Cost Difference set forth on Appendix 23.  If
the lower of the Staffing Model Agent Paid Hours or actual number of Agent Paid
Hours for a particular month is less than the assumed number of Agent Paid Hours
as set forth in Appendix 21, then Contractor shall pay an amount to Continental
equal to the quotient of (a) the product of (i) the difference between (1) such
assumed Agent Paid Hours during such month and (2) the lower of such Staffing
Model Agent Paid Hours or such actual number of Agent Paid Hours during such
month, multiplied by (ii) the assumed amount payable per Agent Paid Hour as set
forth in Appendix 21, multiplied by (iii) the rate set forth in Appendix 25 B,
divided by (b) the Cost Difference set forth on Appendix 23.”

--------------------------------------------------------------------------------


12. Paragraph B(9)(f)(I) of Schedule 3 is hereby amended by deleting such
subparagraph in its entirety and replacing it with the following:



“I.        The amount of assumed employer-matching payments referred to in
clause (iii) of the second sentence of Paragraph B(9)(a) included in the Base
Compensation for any particular month will be equal to the product of (1) the
sum of (a) the aggregate sum of the following products for each aircraft type
set forth in the Final Monthly Schedule: (i) the First Implied Rate for such
month for each aircraft type set forth on Appendix 22a, multiplied by (ii) the
scheduled block hours for such month and aircraft type as set forth on the Final
Monthly Schedule multiplied by the First Benchmark Factor for such month, (b)
the aggregate sum of the following products for each aircraft type set forth in
the Final Monthly Schedule: (i) the Second Implied Rate for such month for each
aircraft type set forth on Appendix 22a, multiplied by (ii) the Appendix 7 Block
Hours for such aircraft type set forth on Appendix 7, multiplied by (iii) the
scheduled departures for such month and aircraft type as set forth on the Final
Monthly Schedule multiplied by the First Benchmark Factor for such month,
plus(c) the product of (i) the Third Implied Expenses for such month set forth
in Appendix 22a, multiplied by (ii) 1000, multiplied by (2) the rate set forth
in Appendix 25A.”



13. Paragraph (B)(8)(b) of Schedule 3 is hereby amended by deleting such
subparagraph in its entirety.



14. Paragraph (B)(8)(e) of Schedule 3 is hereby amended by deleting such
subparagraph in its entirety.



15. Pursuant to Section 3.02 of the CPA, Block Hour Rates and the compensation
described in paragraphs A(1) and A(2)(c) of Schedule 3 are hereby adjusted as
described in the revised Appendices to Schedule 3 attached hereto.  



            Capitalized terms not defined herein shall be defined as provided in
the CPA.  Except as specifically amended or modified hereby, the CPA shall
remain in effect as written.  This Amendment may be signed in counterparts.

--------------------------------------------------------------------------------


            If Contractor is in agreement with the above Fourth Amendment to the
CPA, please indicate its agreement by having an authorized representative sign
below in the space provided and return a signed copy of this Amendment to the
undersigned at the address above.





                                         

Very truly yours,

Continental Airlines, Inc.

By:           /s/ Jeff Misner                                              
                Executive Vice President &
                Chief Financial Officer

     

Agreed:    EXPRESSJET HOLDINGS, Inc.
                XJT HOLDINGS, INC.
                EXPRESSJET AIRLINES, INC.

By:           /s/ Frederick S. Cromer                               
                Vice President and
                Chief Financial Officer




--------------------------------------------------------------------------------


Appendix 1

Appendix 1 Expenses (000's)

 

Column

Column

Column

Column

Column

Column

Column

Column

Column

Column

Column

Column

Column

Column

Column

Date

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

Jan-05

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

Feb-05

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

Mar-05

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

Apr-05

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

May-05

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

Jun-05

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

Jul-05

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

Aug-05

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

Sep-05

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

Oct-05

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

Nov-05

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

Dec-05

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 2

2005 Benchmark Rates

 

First

First

Second

Headstart Ontime

Baggage Handling

Date

Benchmark  Factor

Cancellation Rate

Cancellation Rate

Benchmark

Benchmark

Jan-05

XXX

XXX

XXX

XXX

XXX

Feb-05

XXX

XXX

XXX

XXX

XXX

Mar-05

XXX

XXX

XXX

XXX

XXX

Apr-05

XXX

XXX

XXX

XXX

XXX

May-05

XXX

XXX

XXX

XXX

XXX

Jun-05

XXX

XXX

XXX

XXX

XXX

Jul-05

XXX

XXX

XXX

XXX

XXX

Aug-05

XXX

XXX

XXX

XXX

XXX

Sep-05

XXX

XXX

XXX

XXX

XXX

Oct-05

XXX

XXX

XXX

XXX

XXX

Nov-05

XXX

XXX

XXX

XXX

XXX

Dec-05

XXX

XXX

XXX

XXX

XXX

2004 Actual Rates

 

First

First

Second

Headstart Ontime

Baggage Handling

Date

Benchmark  Factor

Cancellation Rate

Cancellation Rate

Benchmark

Benchmark

Jan-04

XXX

XXX

XXX

XXX

XXX

Feb-04

XXX

XXX

XXX

XXX

XXX

Mar-04

XXX

XXX

XXX

XXX

XXX

Apr-04

XXX

XXX

XXX

XXX

XXX

May-04

XXX

XXX

XXX

XXX

XXX

Jun-04

XXX

XXX

XXX

XXX

XXX

Jul-04

XXX

XXX

XXX

XXX

XXX

Aug-04

XXX

XXX

XXX

XXX

XXX

Sep-04

XXX

XXX

XXX

XXX

XXX

Oct-04

XXX

XXX

XXX

XXX

XXX

Nov-04

XXX

XXX

XXX

XXX

XXX

Dec-04

XXX

XXX

XXX

XXX

XXX

2003 Actual Rates

 

First

First

Second

Headstart Ontime

Baggage Handling

Date

Benchmark  Factor

Cancellation Rate

Cancellation Rate

Benchmark

Benchmark

Jan-03

XXX

XXX

XXX

XXX

XXX

Feb-03

XXX

XXX

XXX

XXX

XXX

Mar-03

XXX

XXX

XXX

XXX

XXX

Apr-03

XXX

XXX

XXX

XXX

XXX

May-03

XXX

XXX

XXX

XXX

XXX

Jun-03

XXX

XXX

XXX

XXX

XXX

Jul-03

XXX

XXX

XXX

XXX

XXX

Aug-03

XXX

XXX

XXX

XXX

XXX

Sep-03

XXX

XXX

XXX

XXX

XXX

Oct-03

XXX

XXX

XXX

XXX

XXX

Nov-03

XXX

XXX

XXX

XXX

XXX

Dec-03

XXX

XXX

XXX

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


2002 Actual Rates

 

First

First

Second

Headstart Ontime

Baggage Handling

Date

Benchmark  Factor

Cancellation Rate

Cancellation Rate

Benchmark

Benchmark

Jan-02

XXX

XXX

XXX

XXX

XXX

Feb-02

XXX

XXX

XXX

XXX

XXX

Mar-02

XXX

XXX

XXX

XXX

XXX

Apr-02

XXX

XXX

XXX

XXX

XXX

May-02

XXX

XXX

XXX

XXX

XXX

Jun-02

XXX

XXX

XXX

XXX

XXX

Jul-02

XXX

XXX

XXX

XXX

XXX

Aug-02

XXX

XXX

XXX

XXX

XXX

Sep-02

XXX

XXX

XXX

XXX

XXX

Oct-02

XXX

XXX

XXX

XXX

XXX

Nov-02

XXX

XXX

XXX

XXX

XXX

Dec-02

XXX

XXX

XXX

XXX

XXX

2001 Actual Rates

 

First

First

Second

Headstart Ontime

Baggage Handling

Date

Benchmark  Factor

Cancellation Rate

Cancellation Rate

Benchmark

Benchmark

Jan-01

XXX

XXX

XXX

XXX

XXX

Feb-01

XXX

XXX

XXX

XXX

XXX

Mar-01

XXX

XXX

XXX

XXX

XXX

Apr-01

XXX

XXX

XXX

XXX

XXX

May-01

XXX

XXX

XXX

XXX

XXX

Jun-01

XXX

XXX

XXX

XXX

XXX

Jul-01

XXX

XXX

XXX

XXX

XXX

Aug-01

XXX

XXX

XXX

XXX

XXX

Sep-01

XXX

XXX

XXX

XXX

XXX

Oct-01

XXX

XXX

XXX

XXX

XXX

Nov-01

XXX

XXX

XXX

XXX

XXX

Dec-01

XXX

XXX

XXX

XXX

XXX

2000 Actual Rates

 

First

First

Second

Headstart Ontime

Baggage Handling

Date

Benchmark Factor

Cancellation Rate

Cancellation Rate

Benchmark

Benchmark

Jan-00

XXX

XXX

XXX

XXX

XXX

Feb-00

XXX

XXX

XXX

XXX

XXX

Mar-00

XXX

XXX

XXX

XXX

XXX

Apr-00

XXX

XXX

XXX

XXX

XXX

May-00

XXX

XXX

XXX

XXX

XXX

Jun-00

XXX

XXX

XXX

XXX

XXX

Jul-00

XXX

XXX

XXX

XXX

XXX

Aug-00

XXX

XXX

XXX

XXX

XXX

Sep-00

XXX

XXX

XXX

XXX

XXX

Oct-00

XXX

XXX

XXX

XXX

XXX

Nov-00

XXX

XXX

XXX

XXX

XXX

Dec-00

XXX

XXX

XXX

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 3

Appendix 3 Block Hour Rates

Date

RJ135

RJ145

Benchmark  SL

XXX

XXX

Jan-05

XXX

XXX

Feb-05

XXX

XXX

Mar-05

XXX

XXX

Apr-05

XXX

XXX

May-05

XXX

XXX

Jun-05

XXX

XXX

Jul-05

XXX

XXX

Aug-05

XXX

XXX

Sep-05

XXX

XXX

Oct-05

XXX

XXX

Nov-05

XXX

XXX

Dec-05

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 4

Appendix 4 Block Hour Rates

Date

RJ135

RJ145

Jan-05

XXX

XXX

Feb-05

XXX

XXX

Mar-05

XXX

XXX

Apr-05

XXX

XXX

May-05

XXX

XXX

Jun-05

XXX

XXX

Jul-05

XXX

XXX

Aug-05

XXX

XXX

Sep-05

XXX

XXX

Oct-05

XXX

XXX

Nov-05

XXX

XXX

Dec-05

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 5

Appendix 5 Block Hour Rates

GH Variable Block Hour

Variable Pool Expense Block Hour

Date

RJ135

RJ145

Date

RJ135

RJ145

Date

RJ135

RJ145

Jan-05

XXX

XXX

Jan-05

XXX

XXX

Jan-05

XXX

XXX

Feb-05

XXX

XXX

Feb-05

XXX

XXX

Feb-05

XXX

XXX

Mar-05

XXX

XXX

Mar-05

XXX

XXX

Mar-05

XXX

XXX

Apr-05

XXX

XXX

Apr-05

XXX

XXX

Apr-05

XXX

XXX

May-05

XXX

XXX

May-05

XXX

XXX

May-05

XXX

XXX

Jun-05

XXX

XXX

Jun-05

XXX

XXX

Jun-05

XXX

XXX

Jul-05

XXX

XXX

Jul-05

XXX

XXX

Jul-05

XXX

XXX

Aug-05

XXX

XXX

Aug-05

XXX

XXX

Aug-05

XXX

XXX

Sep-05

XXX

XXX

Sep-05

XXX

XXX

Sep-05

XXX

XXX

Oct-05

XXX

XXX

Oct-05

XXX

XXX

Oct-05

XXX

XXX

Nov-05

XXX

XXX

Nov-05

XXX

XXX

Nov-05

XXX

XXX

Dec-05

XXX

XXX

Dec-05

XXX

XXX

Dec-05

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 6

Appendix 6 Block Hour Rates

Date

RJ135

RJ145

Jan-05

XXX

XXX

Feb-05

XXX

XXX

Mar-05

XXX

XXX

Apr-05

XXX

XXX

May-05

XXX

XXX

Jun-05

XXX

XXX

Jul-05

XXX

XXX

Aug-05

XXX

XXX

Sep-05

XXX

XXX

Oct-05

XXX

XXX

Nov-05

XXX

XXX

Dec-05

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 7

Appendix 7 Block Hours

Date

RJ135

RJ145

Row 1

XXX

XXX

Row 2

XXX

XXX

Row 3

XXX

XXX

Appendix 7 Block Hours

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 8

 

First Forecast

First Forecast

First Forecast

Date

Rates

Rate - Component 1

Rate - Component 2

Jan-05

XXX

XXX

XXX

Feb-05

XXX

XXX

XXX

Mar-05

XXX

XXX

XXX

Apr-05

XXX

XXX

XXX

May-05

XXX

XXX

XXX

Jun-05

XXX

XXX

XXX

Jul-05

XXX

XXX

XXX

Aug-05

XXX

XXX

XXX

Sep-05

XXX

XXX

XXX

Oct-05

XXX

XXX

XXX

Nov-05

XXX

XXX

XXX

Dec-05

XXX

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 9

 

 

 

 

EMB135

 

EMB145

 

Stage

Gallons

Stage

Gallons

Length

per Blk Hr

Length

per Blk Hr

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 10

Appendix 10 Fees

Date

Invoice Rate

Reconciliation Rate

Jan-05

XXX

XXX

Feb-05

XXX

XXX

Mar-05

XXX

XXX

Apr-05

XXX

XXX

May-05

XXX

XXX

Jun-05

XXX

XXX

Jul-05

XXX

XXX

Aug-05

XXX

XXX

Sep-05

XXX

XXX

Oct-05

XXX

XXX

Nov-05

XXX

XXX

Dec-05

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 11

First Incremental Cost Rates

Date

RJ135

RJ145

Jan-05

XXX

XXX

Feb-05

XXX

XXX

Mar-05

XXX

XXX

Apr-05

XXX

XXX

May-05

XXX

XXX

Jun-05

XXX

XXX

Jul-05

XXX

XXX

Aug-05

XXX

XXX

Sep-05

XXX

XXX

Oct-05

XXX

XXX

Nov-05

XXX

XXX

Dec-05

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 12

Second Incremental Cost Rates

Date

RJ135

RJ145

Jan-05

XXX

XXX

Feb-05

XXX

XXX

Mar-05

XXX

XXX

Apr-05

XXX

XXX

May-05

XXX

XXX

Jun-05

XXX

XXX

Jul-05

XXX

XXX

Aug-05

XXX

XXX

Sep-05

XXX

XXX

Oct-05

XXX

XXX

Nov-05

XXX

XXX

Dec-05

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 13

Appendix 13 Incremental Cost Rates

Date

RJ135

RJ145

Jan-05

XXX

XXX

Feb-05

XXX

XXX

Mar-05

XXX

XXX

Apr-05

XXX

XXX

May-05

XXX

XXX

Jun-05

XXX

XXX

Jul-05

XXX

XXX

Aug-05

XXX

XXX

Sep-05

XXX

XXX

Oct-05

XXX

XXX

Nov-05

XXX

XXX

Dec-05

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 14

Appendix 14 Block Hour Rates

Date

RJ135

RJ145

Benchmark  SL

XXX

XXX

Jan-05

XXX

XXX

Feb-05

XXX

XXX

Mar-05

XXX

XXX

Apr-05

XXX

XXX

May-05

XXX

XXX

Jun-05

XXX

XXX

Jul-05

XXX

XXX

Aug-05

XXX

XXX

Sep-05

XXX

XXX

Oct-05

XXX

XXX

Nov-05

XXX

XXX

Dec-05

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 15

Fifth Incremental Cost Rate Allocation

Expense

Allocation Methodology

Aircraft Rent

XXX

Maintenance Overhead

XXX

Hull Insurance

XXX

War Risk Insurance

XXX

Employee Incentives

XXX

Property Taxes

XXX

Depreciation

XXX

Management Fee

XXX

General & Administrative

XXX

Airport Overhead

XXX

CAL Fixed Pool of Expenses

XXX

Glycol

XXX

Snow Removal

XXX

De-icing

XXX

Airport Facility Rent

XXX

3rd Party Ground Handling

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 16a

Pilot Hotel Volume

Date

Cost per Contract

Contract Hotel Stays Per

Rate Per Block Hour For

 

Hotel Stay

Scheduled Block Hour

Extraordinary Hotel Stays

Jan-05

XXX

XXX

XXX

Feb-05

XXX

XXX

XXX

Mar-05

XXX

XXX

XXX

Apr-05

XXX

XXX

XXX

May-05

XXX

XXX

XXX

Jun-05

XXX

XXX

XXX

Jul-05

XXX

XXX

XXX

Aug-05

XXX

XXX

XXX

Sep-05

XXX

XXX

XXX

Oct-05

XXX

XXX

XXX

Nov-05

XXX

XXX

XXX

Dec-05

XXX

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 16b

Flight Attendant Hotel Volume

Date

Cost per Contract

Contract Hotel Stays Per

Rate Per Block Hour For

 

Hotel Stay

Scheduled Block Hour

Extraordinary Hotel Stays

Jan-05

XXX

XXX

XXX

Feb-05

XXX

XXX

XXX

Mar-05

XXX

XXX

XXX

Apr-05

XXX

XXX

XXX

May-05

XXX

XXX

XXX

Jun-05

XXX

XXX

XXX

Jul-05

XXX

XXX

XXX

Aug-05

XXX

XXX

XXX

Sep-05

XXX

XXX

XXX

Oct-05

XXX

XXX

XXX

Nov-05

XXX

XXX

XXX

Dec-05

XXX

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 17a

Assumed Pilot Training Cost Per Cycle

Training Cycle

2005

RJ

 

    Transitional

XXX

   Upgrade

XXX

   New Hire

XXX

   Recur Ground

XXX

   Recur Flight

XXX

   Hybrid

XXX

 

 

Total

 

   Transitional

XXX

   Upgrade

XXX

   New Hire

XXX

   Recur Ground

XXX

   Recur Flight

XXX

   Hybrid

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 17b

Pilot New Hire Training Cycles

Date

RJ

Jan-05

XXX

Feb-05

XXX

Mar-05

XXX

Apr-05

XXX

May-05

XXX

Jun-05

XXX

Jul-05

XXX

Aug-05

XXX

Sep-05

XXX

Oct-05

XXX

Nov-05

XXX

Dec-05

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 17c

Pilot Transitional Training Cycles

Date

RJ

Jan-05

XXX

Feb-05

XXX

Mar-05

XXX

Apr-05

XXX

May-05

XXX

Jun-05

XXX

Jul-05

XXX

Aug-05

XXX

Sep-05

XXX

Oct-05

XXX

Nov-05

XXX

Dec-05

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 17d

Pilot Upgrade Training Cycles

Date

RJ

Jan-05

XXX

Feb-05

XXX

Mar-05

XXX

Apr-05

XXX

May-05

XXX

Jun-05

XXX

Jul-05

XXX

Aug-05

XXX

Sep-05

XXX

Oct-05

XXX

Nov-05

XXX

Dec-05

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 17e

Pilot Recurrent Flight Training Cycles

Date

RJ

Jan-05

XXX

Feb-05

XXX

Mar-05

XXX

Apr-05

XXX

May-05

XXX

Jun-05

XXX

Jul-05

XXX

Aug-05

XXX

Sep-05

XXX

Oct-05

XXX

Nov-05

XXX

Dec-05

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 17f

Pilot Recurrent Ground Training Cycles

Date

RJ

Jan-05

XXX

Feb-05

XXX

Mar-05

XXX

Apr-05

XXX

May-05

XXX

Jun-05

XXX

Jul-05

XXX

Aug-05

XXX

Sep-05

XXX

Oct-05

XXX

Nov-05

XXX

Dec-05

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 18a

Pilot Per Diem

 

Amount Payable

Per Diem Hours per

Date

Per Diem Hour

Scheduled Block Hour

Jan-05

XXX

XXX

Feb-05

XXX

XXX

Mar-05

XXX

XXX

Apr-05

XXX

XXX

May-05

XXX

XXX

Jun-05

XXX

XXX

Jul-05

XXX

XXX

Aug-05

XXX

XXX

Sep-05

XXX

XXX

Oct-05

XXX

XXX

Nov-05

XXX

XXX

Dec-05

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 18b

Flight Attendant Per Diem

 

Amount Payable

Per Diem Hours per

Date

Per Diem Hour

Scheduled Block Hour

Jan-05

XXX

XXX

Feb-05

XXX

XXX

Mar-05

XXX

XXX

Apr-05

XXX

XXX

May-05

XXX

XXX

Jun-05

XXX

XXX

Jul-05

XXX

XXX

Aug-05

XXX

XXX

Sep-05

XXX

XXX

Oct-05

XXX

XXX

Nov-05

XXX

XXX

Dec-05

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 19

Pilot Soft Time Reconciliation

 

Amount Payable Per

Flight Paid Hours Per Scheduled

Date

Flight Paid Hour

Pilot Block Hour

Jan-05

XXX

XXX

Feb-05

XXX

XXX

Mar-05

XXX

XXX

Apr-05

XXX

XXX

May-05

XXX

XXX

Jun-05

XXX

XXX

Jul-05

XXX

XXX

Aug-05

XXX

XXX

Sep-05

XXX

XXX

Oct-05

XXX

XXX

Nov-05

XXX

XXX

Dec-05

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 20

Pilot Seniority Reconciliation

 

Aggregate Continental Pilots

Amount Payable Per Aggregate

Date

Terminated by Contractor

Continental Pilot Terminated

Jan-05

XXX

XXX

Feb-05

XXX

XXX

Mar-05

XXX

XXX

Apr-05

XXX

XXX

May-05

XXX

XXX

Jun-05

XXX

XXX

Jul-05

XXX

XXX

Aug-05

XXX

XXX

Sep-05

XXX

XXX

Oct-05

XXX

XXX

Nov-05

XXX

XXX

Dec-05

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 21

Airport Agent Volume Reconciliation

 

Amount Payable Per

Agent

Implied

Implied

Implied

Implied

Date

Agent Paid Hour

Paid Hours

Sick Time %

Overtime %

Holiday %

Vacation %

Jan-05

XXX

XXX

XXX

XXX

XXX

XXX

Feb-05

XXX

XXX

XXX

XXX

XXX

XXX

Mar-05

XXX

XXX

XXX

XXX

XXX

XXX

Apr-05

XXX

XXX

XXX

XXX

XXX

XXX

May-05

XXX

XXX

XXX

XXX

XXX

XXX

Jun-05

XXX

XXX

XXX

XXX

XXX

XXX

Jul-05

XXX

XXX

XXX

XXX

XXX

XXX

Aug-05

XXX

XXX

XXX

XXX

XXX

XXX

Sep-05

XXX

XXX

XXX

XXX

XXX

XXX

Oct-05

XXX

XXX

XXX

XXX

XXX

XXX

Nov-05

XXX

XXX

XXX

XXX

XXX

XXX

Dec-05

XXX

XXX

XXX

XXX

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 22

Reconciliation of Expenses (000's)

 

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

B(9)(a)

Date

(I)

(ii)

(iii)

(iv)

(v)

(v)

(vi)

(vii)

(viii)

(viii)

(viii)

(ix)

(x)

(xi)

(xii)

(xiv)

(xv)

(xvi)

Jan-05

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

Feb-05

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

Mar-05

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

Apr-05

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

May-05

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

Jun-05

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

Jul-05

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

Aug-05

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

Sep-05

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

Oct-05

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

Nov-05

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

Dec-05

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 22a

First Implied Rates

 

 

Third Implied

Date

RJ135

RJ145

 

RJ135

RJ145

Expenses (000's)

Jan-05

XXX

XXX

XXX

XXX

XXX

Feb-05

XXX

XXX

XXX

XXX

XXX

Mar-05

XXX

XXX

XXX

XXX

XXX

Apr-05

XXX

XXX

XXX

XXX

XXX

May-05

XXX

XXX

XXX

XXX

XXX

Jun-05

XXX

XXX

XXX

XXX

XXX

Jul-05

XXX

XXX

XXX

XXX

XXX

Aug-05

XXX

XXX

XXX

XXX

XXX

Sep-05

XXX

XXX

XXX

XXX

XXX

Oct-05

XXX

XXX

XXX

XXX

XXX

Nov-05

XXX

XXX

XXX

XXX

XXX

Dec-05

XXX

XXX

XXX

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 22b

Fourth Implied Rates

Date

RJ135

RJ145

Benchmark SL

XXX

XXX

Jan-05

XXX

XXX

Feb-05

XXX

XXX

Mar-05

XXX

XXX

Apr-05

XXX

XXX

May-05

XXX

XXX

Jun-05

XXX

XXX

Jul-05

XXX

XXX

Aug-05

XXX

XXX

Sep-05

XXX

XXX

Oct-05

XXX

XXX

Nov-05

XXX

XXX

Dec-05

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 22c

Fifth Implied Rates

Date

RJ135

RJ145

Benchmark  SL

XXX

XXX

Jan-05

XXX

XXX

Feb-05

XXX

XXX

Mar-05

XXX

XXX

Apr-05

XXX

XXX

May-05

XXX

XXX

Jun-05

XXX

XXX

Jul-05

XXX

XXX

Aug-05

XXX

XXX

Sep-05

XXX

XXX

Oct-05

XXX

XXX

Nov-05

XXX

XXX

Dec-05

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 22d

Sixth Implied Rates

Date

RJ135

RJ145

Jan-05

XXX

XXX

Feb-05

XXX

XXX

Mar-05

XXX

XXX

Apr-05

XXX

XXX

May-05

XXX

XXX

Jun-05

XXX

XXX

Jul-05

XXX

XXX

Aug-05

XXX

XXX

Sep-05

XXX

XXX

Oct-05

XXX

XXX

Nov-05

XXX

XXX

Dec-05

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 23

Cost Difference

=

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 24

Charter Flying

Date

RJ135

RJ145

Jan-05

XXX

XXX

Feb-05

XXX

XXX

Mar-05

XXX

XXX

Apr-05

XXX

XXX

May-05

XXX

XXX

Jun-05

XXX

XXX

Jul-05

XXX

XXX

Aug-05

XXX

XXX

Sep-05

XXX

XXX

Oct-05

XXX

XXX

Nov-05

XXX

XXX

Dec-05

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 25

Appendix 25 Rates

A

B

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------


Appendix 26

Appendix 26

Performance Period General Ledger Accounts

 

Account #

XJT Account Name

1

XXX

XXX

2

XXX

XXX

3

XXX

XXX

4

XXX

XXX

5

XXX

XXX

6

XXX

XXX

7

XXX

XXX

8

XXX

XXX

9

XXX

XXX

10

XXX

XXX

11

XXX

XXX



XXX REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------